Citation Nr: 1730669	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-29 225	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Hepatitis B.  

2.  Entitlement to a compensable rating for allergic rhinitis prior to October 10, 2014 and to a rating in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A December 2009 rating decision confirmed and continued a noncompensable rating for allergic rhinitis.  A May 2011 rating decision denied service connection for cervical spine disorder, to include cervical intervertebral disc syndrome (IVDS) with degenerative arthritic changes and herniated nucleus pulposus (HNP) affecting the right arm, hand, and fingers.  A May 2014 rating decision denied service connection for hepatitis B.  

During this appeal a September 2015 rating decision granted an increase from a noncompensable rating for allergic rhinitis to 30 percent, effective October 10, 2014.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) sitting at Washington, D.C. and a transcript is of record.  Additional evidence was received at the hearing with a waiver of initial RO consideration thereof.  However, the record was also held open for 30 days for the submission of additional evidence.  See pages 3 and 4 of the transcript.  

Following the Board remand, and a VA examination in May 2016, an August 2016 rating decision granted service connection for cervical spine disorder, to include cervical IVDS with degenerative arthritic changes and HNP affecting the right arm, hand, and finger, and assigned an initial 20 percent disability rating effective May 3, 2010, date of receipt of claim, and a 10 percent disability rating effective May 23, 2016, date of VA rating examination.  The Veteran has not appealed either the initial disability ratings assigned or the initial effective dates, respectively, for those disability ratings.  Thus, such matters are not now before the Board.  

The Board notes that the Veteran is also service-connected for sleep apnea, rated 50 percent disabling, and for sinusitis, rated 30 percent disabling.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran has had a latent infection of hepatitis B but it has never been an active disease process and he has never had any disabling effects from his latent hepatitis B infection.  


2.  Prior to October 20, 2014, the Veteran's allergic rhinitis was asymptomatic and was not characterized by any nasal blockage or nasal polyps.  

3.  Since October 20, 2014, the Veteran had had partial blockage of both nasal passages but not complete blockage of either nasal passage and has not had nasal polyps.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for a compensable evaluation for allergic rhinitis prior to October 209, 2014, and for evaluation in excess of 10 percent for allergic rhinitis thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6522 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in September and December 2009 as to the claim for an increased rating for allergic rhinitis and in April 2014 as to the claim for service connection for hepatitis B.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Although a May 13, 2014, Report of Contact indicates that, as to the claim for service connection for hepatitis, the duty to assist letter had indicated that the Veteran could submit substitute documents because the STRs were not available, the fact is that the Veteran was never told that his STRs were unavailable, and in fact they are on file.  Rather, the duty to assist letter informed him that he could submit supporting evidence from service comrades.  

Also, following the January 2016 Board hearing the Veteran and his representative did not provide information from personnel records as to inclusive dates when stationed at Anne Arundel Hospital in Dahlgren, Virginian, when he was allegedly treated for hepatitis.  Thus, in the March 2016 remand it was requested that the Veteran be contacted for clarify his allegation that some of his STRs were not of record, including stating the places and inclusive dates of treatment or evaluation with respect to such allegedly missing STRs.  This was done by RO letter of April 18, 2016, which also requested that he provide any additional information as to postservice private clinical records not on file.  

As to this, on file is a May 14, 2016, VA Memorandum for Record from the VA Records Management Center (RMC) stating that as to a request for the Veteran's STRs the RMC had conducted multiple searches of files for all records which may be associated with this Veteran, to include claims folder and STRs.  Unfortunately, no records were located for this Veteran at the RMC.  To support the RO's efforts, the RMC had "FLAGGED" their filing system to indicate the RO's interest in the event the hard copy record is located in the future.  If the record were to be located, the RMC would immediately forward the folder for scanning and, if no claim was pending, send email notification to the VSC mailbox and designated IPC contact(s) of the station who adjudicated the most recent claim.  

By letter of June 17, 2016 the Veteran was notified that it had been determined that additional STRs could not be located and therefore were unavailable for review.  After explaining the efforts made, it was found that all efforts to obtain the needed information had been exhausted, and based on these facts, it was determined that further attempts to obtain the records would be unsuccessful.  

In this regard, the Board is cognizant that in cases in which the STRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  However, as noted in the Board's remand, a mere allegation that some STRs are not of record, as it was suggested at the hearing that they may have been misfiled, was insufficient to establish this as a fact.  Thus, the Board is not convinced that the STRs are incomplete.  In this case the STRs show that he did received preventive medication during service as explained in the recent 2016 medical opinion.  This is apparently the treatment as to which he testified at the Board hearing.  However, the record does not indicate that he received any more extensive treatment, evaluations or assessments during service than that which is already documented in the STRs of record.  Accordingly, the Board finds that the Veteran's STRs are not incomplete, as was suggested at the Board hearing.  

At hearing it was implicitly requested a search be made for all additional VA treatment records which might show the development of nasal polyps.  Current Hampton VAMC outpatient treatment (VAOPT) records are on file.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  The Veteran and his wife testified in support of his claims at the hearing in Washington, D.C., in January 2016 and that hearing focused on the elements necessary for claim substantiation.  By virtue of his testimony, he demonstrated actual knowledge of the elements necessary for claim substantiation.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require preadjudication of a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The case was remanded after the hearing for evidentiary development, including VA examinations.  The Veteran was previously provided VA examinations as to his rhinitis in May 2009 and October 2014, and following the remand he underwent yet another examination in May 2016.  Moreover, after an examination May 2016 as medical nexus opinion was rendered as to his claim for service connection for hepatitis B.  The Board may thus assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examination and medical opinion is not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The additional evidence received at the hearing, with a waiver of initial RO consideration, consisted of information from Wikipedia relative to a naval ship upon which the Veteran had served, the use of jet injectors for inoculations, hepatitis B; and internet information from the World Health Organization (WHO) relative to hepatitis B; Merck's Manual and the University of Maryland Medical Center relative to HNP; and from Navy Medicine Records Management Program dated in June 2008.  At the hearing it was agreed that the record would be held open for 30 days for the submission of additional evidence.  See pages 3 and 4 of the transcript.  

In March 2011 the RO requested all records of Patients First from 2010 onward.  Following the Board hearing, a January 5, 2016 e-mail from the Veteran listed three clinical sources and addresses, which were Patients First, Dr. Tracey Pennington, and Laurel Regional Hospital, without providing information as to the inclusive dates of treatment.  He later provided releases to obtain these records and by RO letter of January 21, 2016, he was informed that those records had been requested.  

A February 4, 2016, Report of Contact shows that there was no response from Patients First to an initial request, by FAX, for records of that facility and a second FAX was sent on January 29, 2016 but RO personnel spoke with a representative of Patients First who reported that the dates of treatment in the request (from September 2004 to the date of the rating) were not dates reflecting treatment within the system of Patients First.  

By letter of February 8, 2016, the RO informed the Veteran that two attempts were made to obtain clinical records from the Pain Management & Orthopedic Center, including records created by Dr. T. P., but no records were received.  Thus, VA had a made reasonable efforts to assist him but that it was ultimately his responsibility to submit relevant evidence for consideration in support of his claim.   

Records were obtained from Laurel Regional Hospital but these show treatment of his previously claimed cervical IVDS with radicular symptoms.  Likewise, records of the Pain Management & Orthopedic Center, including records created by Dr. T. P. were ultimately received but these also show treatment of his previously claimed cervical IVDS with radicular symptoms.  Similarly, the Board notes that records of TriCare also show treatment of his previously claimed cervical IVDS with radicular symptoms.  

As there is neither an indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

STRs show that the Veteran received "HEP B (B-SHOT SERIES" with the last of three shots given in December 1998.  However, other than inoculations to prevent hepatitis, the STRs are negative for the Veteran's actually having hepatitis B.  

On official examination in July 2004 the Veteran reported that sinusitis had started in 1985 and recurred.  The examiner stated that the Veteran's sinus X-rays were unremarkable and that the subjective episodes of sinus congestion and rhinorrhea were more consistent with allergic rhinitis.  

On official examination on May 15, 2009, the Veteran reported having been diagnosed with allergic rhinitis and that the condition had existed since 1986.  He stated he had sinus problems, which had occurred 25 times per year and each episode lasted for 1 week.  During such episodes, he was not incapacitated.  He did experience 25 non-incapacitating episodes per year.  He experienced headaches with his sinus episodes.  Antibiotic treatment lasting 4 to 6 weeks was needed for his sinus problem.  He reported having purulent discharge from the nose, pain, and headaches.  He had no interference with breathing through the nose, hoarseness of the voice or crusting.  There was no infection of the bone.  The last time it was actively infected was two months ago and this was determined by a visit to the doctor.  He reported being treated by Amoxicillin for sinusitis.  The response to this treatment had been good.  He reported no side effects from this treatment.  Treatment has also included nasal steroids for allergic rhinitis and the response had been good.  There had been no side effects.  As to functional impairment, he reported that he had had headaches which felt like eye pressure and which prevented him from functioning.  

On physical examination the Veteran's head was normocephalic and atraumatic.  Examination of the throat revealed the mucosa is intact.  There is no pharyngeal erythema or exudate.  Examination of the nose reveals no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar and no disfigurement.  There was no rhinitis noted on examination of the nose.  The examination revealed evidence of sinusitis, defined as maxillary area tenderness.  There was no purulent discharge from the nose noted.  

The diagnosis was allergic rhinitis but it was noted to be asymptomatic.  Objective factors were no findings on physical exam supporting active allergic rhinitis, including no edema or erythema of the turbinates, or clear nasal discharge.  There was no finding of bacterial rhinitis.  It was also noted that the Veteran related a history of sinus complaints which were consistent with sinusitis, and had tenderness of the sinuses to palpation on examination.  Thus, an X-ray of the sinuses was ordered but the X-ray was negative.  The effect of the condition on the claimant's usual occupation was headaches and nasal congestion and the effect of the condition on his daily activity was the same as occupational.  

X-rays in May 2009 of the Veteran's paranasal sinuses revealed them to be clear throughout with intact mucosal and bony margins.  

Following an unappealed June 2009 rating decision which denied a compensable rating for allergic rhinitis, the Veteran filed a new claim in August 2009 seeking a compensable rating for that disorder.  

Of record is a note from the Veteran's treating physician in October 2009, on a prescription form, stating that he had been seen for a diagnosed upper respiratory infection (URI) twice in October 2008, twice in August 2009, and three times in September 2009.  

Also on file are treatment records from "Patients First," some of which reflect treatment of the Veteran for bronchitis and for sinusitis, as well as allergic rhinitis in 2009 and 2010.  

Records from July 2011 to June 2012 of Pulmonary Medicine of Virginia Beach reflect treatment and evaluation of the Veteran for sleep apnea, and that on repeated examinations there was no blockage of the nasal passages.  

During a March 16, 2012 private sleep study the Veteran was given a nasal "CPAP" device to help him sleep.  A July 20, 2012 Report of Contact shows that he reported he was given a CPAP about 2 months earlier.  

On official examination for sleep apnea in April 2103 it was noted that the Veteran had been given a CPAP device to help him sleep due to sleep apnea.  

A June 30, 2014, VAOPT record shows that following laboratory imaging studies the impression was that the Veteran was an inactive carrier of hepatitis B.  

On examination in October 2014 the Veteran reported that his rhinitis had begun in 1988.  He stated that he had a stuffy nose during the pollen season, but still had it during the winter.  He did not recall ever having had any allergy testing.  He had not required continuous medication for it.  It was reported that he had non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting sever (7) times or more in the past 12 months.  He also had incapacitating episodes of sinusitis.  He had allergic, vasomotor, bacterial or granulomatous rhinitis.  There was 50 percent obstruction of the nasal passage of both sides of the nose due to rhinitis.  However, there was no complete obstruction of one side due to rhinitis.  There was permanent hypertrophy of the nasal turbinates.  However, he did not have any granulomatous condition or pathology of the larynx or pharynx.  He did not have a deviated nasal septum due to trauma.  He did not have any scars from any surgical procedure.  It was reported that he did not have any condition of his sinus, nose, throat, larynx or pharynx which impacted his ability to work.  

At the January 2016 Board hearing the Veteran's service representative stated that the most recent clinical records on file were VA records of July 2014.  Page 3 of the transcript.  As to hepatitis, the Veteran testified that he had been treated during service for hepatitis in Dahlgren, Virginia, in about 1997, just before he was transferred to Annapolis, Maryland, in either 1998 or 1999.  He had worked at the Anne Arundel Hospital there and had been given injections for treatment of hepatitis.  The service representative suggested that these service records may have been misfiled.  The Veteran testified that he had no tattoos but had received inservice inoculations via an air gun.  Page 13.  He had not received any blood transfusions and had no other risk factors for hepatitis.  No one in his family had tested positive for hepatitis, other than himself.  Page 14.  

The service representative inquired of the Veteran whether he had copies of his service personnel records at home, but there was no response.  However, the Veteran then agreed that these could be used to narrow down the dates when he had been assigned, during service, to his duty station in Dahlgren, Virginia (which was prior to his assignment in Annapolis, Maryland).  The service representative apparently suggested that this would help narrow the dates for a search for the medical records, when the Veteran was stationed in Dahlgren, which documented his inservice treatment for hepatitis.  Page 30.  

As to allergic rhinitis, the presiding VLJ noted that an October 2014 QTC examination had not found nasal polyps, which was required for a 30 percent [and maximum] rating for allergic rhinitis.  Pages 14 and 15.  The service representative indicate that in the year following that examination there had been time for nasal polyps to develop and that up-dated medical records would confirm or refute this.  The presiding VLJ noted that in two statements, in October 2009 and May 2010, the Veteran had complained of nasal congestion, headaches, and a cough and that at that time there was some indication of a sinus infection but there was no information as to the extent of obstruction of nasal passages.  Page 15.  The Veteran testified that during service had slept with tissues under his pillow because he frequently awoke at night to blow his nose so he could breathe properly.  Pages 15 and 16.  The presiding VLJ noted the rating criteria for 10 percent and 30 percent ratings for allergic rhinitis.  The Veteran then testified that he had congestion of one nasal passage that would then alternate with the other nasal passage.  Page 17.  He always had at least one nasal passage that was so congested such that he could breathe only through one nasal passage.  Pages 17 and 18.  The Veteran testified that he had been using Flonase, by prescription, since 2009 to help try to clear his nasal passages, and he now used it at least 2 to 3 times daily.  Pages 18 and 19.  He got his prescriptions filled by a physician via TriCare.  Page 19.  Physicians had instructed him that when both nasal passages were clogged that he elevate himself and if he did not he would awaken at night with a choking sensation.  Pages 19 and 20.  The Veteran's wife testified that when sleeping the Veteran often snored and she would have to move to another room.  Page 32.  

The Veteran also testified that he had clogging of nasal passages during the day, although it was worse at night.  Page 21.  He had to use a "CPAP" device.  Page 22.  He was not aware of any nasal polyps having been found in his nasal passage.  He sometimes had headaches and had been told that it was due to sinusitis but the Veteran did not think that this was the case.  His symptom pattern was nasal congestion, headaches, and a sensation of pressure in his eye.  Page 23.  The service representative again stated that up-dated medical records would confirm whether or not the Veteran now had nasal polyps and that an attempt would be made to obtain and submit such records in the 30 day timeframe during which the record would be held open.  Page 24.  

On VA examination in May 2016 the Veteran's electronic records were reviewed.  The Veteran reported having regular headaches, including the day of the examination, and nasal congestion.  The examiner noted that these headaches had also been reported to a sleep specialist as part of a review of systems for sleep apnea which was later found to be present.  He was known to have cervical disease requiring taking Flexeril.  His last use of antibiotics had been about one year ago.  He had not used steroids for his sinus condition in the past.  He had not had allergy testing to date.  He had not had sinus surgery.  His current medications include only over-the-counter (OTC) Flonase and Sudafed as needed.  A current CT scan, at the examination, was completely normal.  He had been employed as a U.S. Federal employee as storekeeper since 2008.  In the last year he had missed 10 days of work and four of these were due to upper respiratory infections (URIs).  As to his current symptoms, he complained of having nasal congestion, and at times some pain behind his left eye.  He had trouble breathing when lying on his side.  

The examiner noted that the Veteran was morbidly obese.  As to rhinitis, he had greater than 50 percent obstruction of both nasal passages but did not have complete obstruction of either nasal passage.  He had permanent hypertrophy of the nasal turbinates but no nasal polyps.  He had no surgical scars or loss of any part of the nose.  A CT scan of the Veteran's sinuses at the examination was normal and no nasal polyps were revealed by the CT scan.  The examiner reported that the condition impacted the Veteran's ability to work by virtue of increased absenteeism.  

The examiner observed that the Veteran was service-connected for sinusitis.  Also, the current CT scan was the first one done to confirm the diagnosis for the Veteran.  Despite his having a headache and nasal congestion, per his own report prior to an MRI, the MRI failed to show sinusitis.  This called into question the diagnosis of sinusitis.  Chronic sinusitis was defined by the American Academy of Family Practice in a document that was published in 2007.  To be called "chronic" sinusitis, two or more of the following symptoms must be present for 12 weeks or more: purulent drainage, nasal congestion, facial pain, pressure, or fullness (not headaches) and decreased sense of smell. 

The examiner noted that this was different from recurrent acute rhinosinusitis which required 4 or more episodes per year of bacterial sinusitis which requires symptoms to be present 10 days or more after onset of the URI or worsening of previously improving symptoms within 10 days of improvement. This appeared to be the case here and the previous diagnosis of sinusitis was more likely chronic nasal allergies with recurrent rhinosinusitis.  The presence of subjective symptoms at time of the current examination (nasal congestion with headache, described as pressure behind the left eye) with a completely negative CT scan of the sinus supported this opinion.  

As to the claim for service connection for hepatitis B, on VA examination in May 2016 the Veteran's electronic records were reviewed.  It was reported that hepatitis had been diagnosed in 2013.  However, the Veteran had never been tested for hepatitis B in the past.  Reportedly, he had been told that it was present for many years prior to seeing a specialist in 2013.  Reportedly, an ultrasound had shown a fatty liver.  However, tumor markers were negative.  The Veteran had not had symptoms of hepatitis B while on active duty.  All liver function tests (LFTs) throughout his career and to date had been normal.  He had not received any treatment to date.  It was noted that the Veteran had been born in Haiti and had moved to the United States at age 5, having lived in Brooklyn until enlistment.  

It was reported that the Veteran did not require medication to control any liver condition.  He did not currently have signs or symptoms attributable to chronic or infectious liver diseases.  He had not been diagnosed as having hepatitis C.  He had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  He did not have signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  He had never had a liver injury.  Laboratory test results were normal.  A prior gallbladder ultrasound had found only fatty liver in setting of obesity.  

The examiner rendered a medical opinion that hepatitis B was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

The rationale was that a person was diagnosed as a "chronic carrier" when blood tests showed that they were unable to get rid of the hepatitis B virus after six months.  They were still able to pass the virus on to others because it stayed in their blood and liver for possibly a lifetime.  The Veteran had hepatitis B in remission but he remained a carrier.  There was no discernable viral load in his blood stream and he was followed by Infectious Disease for the condition.  According to Mayo Clinic, the transmission methods are sexual contact, sharing of needles, accidental needle sticks of healthcare workers and mother to child.  They also noted that the chronic form of the viral infection could be present for decades prior to discovery because the person was usually asymptomatic.  While the neonatal transmission of hepatitis B was falling in the United States, due to vaccinations at birth, there were still countries where this was not done.  Of note, the Veteran was born in Port Au Prince, Haiti and no hepatitis B vaccination of newborns took place at the time of his birth.  This was in the Western section of the island.  According to multiple sources, including the Center for Disease Control (CDC), hepatitis B is endemic in Haiti and a recent survey found that over 38 percent of pregnant women tested positive for having exposure to the virus or active hepatitis B infection.  

The examiner reported that "Up To Date," a highly reliable professional online medical site for the most recent disease information, reviewed the information on chronic Hepatitis B (HBV) last month.  They acknowledged the stages of the disease, typically thought of as four.  During the acute phase, there must be hepatitis or inflammation of the liver with or without icterus or jaundice.  In subclinical hepatitis, this inflammation would be seen in elevation of the liver enzymes.  A review of the Veteran's record showed consistently normal LFTs during his active military duty period.  The progression from acute to chronic HBV was related to age at time of infection with 90 percent going to chronic HCV if peri-natally transmitted, up to 50 percent if infected between ages 1 and 5, and less than 5 percent for adult acquired infection.  These statistics pointed towards this Veteran acquiring the virus much earlier in life rather than while on active duty as an adult.  It was also interesting to note that in the "NHANES" survey of 20,000 persons, the prevalence was much higher for foreign born non-hispanic blacks than others in the United State.  The predominant mode of transmission varied in different geographical areas.  Mother to child was most prevalent in high prevalence areas.  Horizontal transmission, particularly in early childhood, accounted for most cases of chronic HBV infection in intermediate prevalence areas (such as Haiti), while unprotected sex and injection drug use in adults was the most common in low prevalence areas such as the United States.  

In a different article in "Up To Date," the natural history of HBV was discussed.  During the incubation period, a serum sickness like illness occurred followed by constitutional symptoms, anorexia, nausea, jaundice and right upper quadrant discomfort.  A review of the claims file failed to show this required constellation of symptoms associated with new infection.  Laboratory testing during this acute phase would show elevations in LFTs with values up to 1000IU/L.  This was not found in the laboratory findings across the Veteran's military service.  Physical examinations might be normal or show more classic signs such as splenomegaly, icterus, edema, ascites, or skin stigmata.  None of these were present in the Veteran.  Because of the fluctuating nature of chronic HBV infection, "Up To Date" did not recommend patients being categorized as inactive carriers without 3 normal ALTs over a 12 month period and 2 to 3 HBV DNA levels over 12 months.  This had been done in the case of this Veteran confirming the carrier state but no active disease.  This meant that the Veteran was in the third stage of chronic HBV which was known to take decades to reach, generally was thought of as the immune clearance phase when most laboratory findings reverted to normal and DNA was non-measurable, as in this case.  Immune clearance occurred at about 1 percent per year in chronic carriers, hence, the infection had been present for many years. (Journal of Clinical Virology, December 2005, volume 34, supplement 1, pg. 139-142.)  

In the CDC's "MMWR" dated September 19, 2008, it was noted that hBV remained viable and infectious in the environment for at least 7 days and could be present in high concentrations on inanimate objects even in the lack of visible blood, semen, etc.  This was thought to account for the horizontal transmission among children in endemic areas such as Haiti.  Up to 60 percent of those living in a household with persons who have chronic HBV had serologic evidence of prior HBV infection and up to 20 percent had chronic HBV. (CDC MMWR Sept 2009).  They noted that 43 percent of the world's people reside in intermediate endemic areas (2 to 7 percent) which was where Haiti fell.  The burden of chronic HBV infection in the United States was greater among the persons who were born in the areas cited above.  It was recommended that those persons born in geographic areas with endemic HBV migrating to the United States be tested for HBV, even if previously vaccinated in their country of origin.  

As an aside, the examiner noted that the Wikipedia article cited by the Veteran was unsubstantiated by any scientific research and should not be construed as such.  

As to the question of transmission of HBV via air guns used for immunizations at time of entry into the military or during other immunizations, a search of the literature found a single verified case of HBV transmission through use of the device.  Millions had been vaccinated with the air guns over time.  The VA admitted that while it was theoretically plausible, the transmission rate did not support a strong association between use of air gun and the blood borne diseases, such as HIV, hepatitis B or hepatitis C.  The Veteran reported being treated for hepatitis in Dahlgren, VA, and being given the hepatitis B injection series.  This was a common recommendation and practice for hospital employees due to the nature of the virus.  It did not imply active hepatitis B treatment.  

The examiner explained that, in summary, based on the argument above, while within the realm of medical possibility, it appeared less likely than not that the Veteran acquired HBV while on active duty but more possible that he acquired the disease on his native island of Haiti or in horizontal transmission during childhood.  

Hepatitis B

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A showing of continuity of symptoms is not required when disease identity is established during service but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  To establish chronicity during service there must be sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity.  38 C.F.R. § 3.303(b).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including endocrinopathies, if the chronicity is either shown as such in service or within one year of active service, which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), and subsequent postservice manifestations of the same chronic disease (under 38 C.F.R. § 3.307).  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of the chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board is cognizant of the holding of the Court in Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) which held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  

Although the Veteran has testified that he was told that he had hepatitis B, the recent 2016 medical opinion is unrebutted in demonstrating that he has only been a carrier of hepatitis B and has never had any disabling effects from hepatitis B.  In other words, in this case, as stated, there is no competent evidence that the Veteran has ever had hepatitis B as an active and disabling disease at any time, including evidence prior to his having claimed service connection.  

In the past the Court has observed that if VA examiners did not specifically state that the Veteran did not have a chronic disability at the time of filing a claim or afterwards, any Board determination that the symptoms of which he complained were acute and transitory, thus resolving without residual disability, constituted an unsupported medical determination in violation of Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  However, again, the recent medical opinion clarifies that the Veteran has never been more than simply a carrier of hepatitis B and that it has never caused him to have any actual disabling effects.  While he may pose a risk for infecting others with hepatitis B, this is not a basis for granting service connection because compensation for disabilities which are service-connected is limited to the disabling effects upon a Veteran, not potentially to other who may also acquire an infectious disease from him.  

Moreover, as noted, the recent medical opinion is unrebutted, including by the unscientific article from Wikipedia as well as by the other information obtained from the Internet.  Additionally, the Board is satisfied that the opinion is comprehensive and thorough inasmuch as it was render after an examination of the Veteran, a review of the evidence, including citing to past and current laboratory studies, and also cited authorative medical sources.  That opinion reached a conclusion which is consistent with the evidence of record and which logically explains the course of the Veteran's having been infected with the hepatitis B virus.  

In other words, the Board does not doubt that the Veteran has been infected by the hepatitis B virus but finds that the medical opinion clearly explains that not only was this most likely to have occurred prior to his entrance into military service, and not by means of transmission by air gun injections, but that even though infected prior to service the hepatitis B virus has never been an active disease process within the Veteran and, so, has never suffered any disabling effects of hepatitis B prior to, during, or even after his military service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hepatitis B and, as such, there is no doubt to be resolved in his favor.  Reasonable The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Allergic Rhinitis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 allergic or vasomotor rhinitis warrants a 10 percent rating when there are no polys, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps.  

Although 38 C.F.R. §§ 4.1 and 4.2 stipulate that VA must view each disability "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Diagnostic Code 6522 does not define "obstruction" but VA's promulgating comments in the Federal Register, at 61 Fed.Reg. 46720, 46722 (Sept. 5, 1996) indicate the term accounts for symptoms of "interference with breathing space."  

The rating criteria at Diagnostic Code 6522 do not require medical, as opposed to lay, evidence of obstruction and do not account for the ameliorative effects of medications.  38 C.F.R. § 4.97, DC 6522; see Jones v. Shinseki, 22 Vet. App. 56, 63 (2012) (holding that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria").  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Compensable Rating Prior to October 20, 2014

In this case, the May 2009 VA examination found that the Veteran had no nasal obstruction, no deviated septum, and no nasal polyps.  In fact, that examination found no active rhinitis and the diagnosis was asymptomatic allergic rhinitis.  Likewise, private clinical records on file did not show that he had any nasal obstruction or nasal polyps.  Thus, prior to October 20, 2014, a compensable rating was not warranted based on the evidence of record.  

Rating in Excess of 10 percent Since October 20, 2014

The October 2014 VA rating examination found that the Veteran had 50 percent obstruction of the nasal passages of both sides of the nose due to rhinitis, which was the basis for the grant of the current 10 percent disability rating, but did not have complete obstruction of one or both nasal passages.  While he had permanent hypertrophy of the nasal turbinates he did not have any nasal polyps.  The latter is required for a 30 percent schedular evaluation.  

The May 2016 VA rating examination also found, after an imaging study, that he did not have any nasal polyps.  As noted, the presence of nasal polyps is a requirement for the assignment of the next higher, and maximum, schedular rating of 30 percent for rhinitis. 

Accordingly, after consideration of all the evidence, including lay evidence, a compensable 10 percent disability rating was not warranted prior to October 20, 2014, and a rating in excess of 10 percent has not been warranted since that time.  In reaching these determinations the Board finds that the preponderance of the evidence is against the claim and, as such, there is no doubt to be favorably resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

The Board notes that in connection with the claim for a higher rating for rhinitis, the Veteran has reported numerous symptoms relative to his upper respiratory system.  However, some of these symptoms are manifestations of other service-connected disabilities, such as his service-connected sinusitis.  For example, his complaint of pressure or pain behind an eye as well as headaches, are symptoms of his service-connected sinusitis and not his service-connected rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  Also, his use of a CPAP device to aid in sleeping is due to his separately compensated, at 50 percent, sleep apnea.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  The symptoms used to rated one service-connected disability may not be used to also assigned a schedular disability rating for yet another service-connected disorder because this would result in double compensation, called pyramiding, which is prohibited under 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided).  In this regard, headaches, pain, and use of a CPAP device are specifically listed as a rating criteria and encompassed in the 30 percent disability rating assigned for his service-connected sinusitis and the 50 percent rating assigned for his service-connected for a sleep disorder, which also encompasses the disturbance of breathing during sleep as to which the Veteran testified.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Douchette v. Shulkin, 28 Vet. App. 366 (March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  

Lastly, an inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the May 2016 VA examination shows that the Veteran is presently employed and has been so for many years.  The Veteran has made no mention of being unemployable as a result of his service-connected rhinitis or even any combination of his multiple service-connected disabilities.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted. 


ORDER

Service connection for Hepatitis B is denied.  

A compensable rating for allergic rhinitis prior to October 10, 2014 and a rating in excess of 10 percent thereafter are denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


